JOURNAL ENTRY AND OPINION
Relator avers that he is entitled to 254 days jail time credit in State v. Wright, Cuyahoga County Court of Common Pleas Case No. CR-345918, 345839, 358136 and 359949.
Respondent has moved for summary judgment. This court dismissed relator's request for relief in mandamus in State ex rel. Wright v. Court of Common Pleas (Oct. 1, 1998), Cuyahoga App. No. 74968, unreported, in which he requested jail time credit with respect to the same underlying criminal cases.
Respondent argues that res judicata bars relief in this action. We agree. Relator is requesting the same relief against the same party arising out of the same facts and circumstances.
Accordingly, respondent's motion for summary judgment is granted. Relator to pay costs. The clerk is directed to serve upon the parties notice of this judgment and its date of entry upon the journal. Civ.R. 58(B).
TERRENCE O'DONNELL, J. CONCURS